34 A.3d 395 (2012)
303 Conn. 923
BLUMBERG ASSOCIATES WORLDWIDE, INC.
v.
BROWN AND BROWN OF CONNECTICUT, INC., et al.
SC 18911
Supreme Court of Connecticut.
Decided January 12, 2012.
Daniel J. Klau, Hartford, in support of the petition.
Mark D. Alexander and John M. Tanski, Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 132 Conn.App. 85, 30 A.3d 38 (AC 32539), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's granting of the defendant's motion for summary judgment?"